Exhibit 10.02

MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (this “Agreement”) is made effective
as of May 12, 2009 (the “Grant Date”) between MoneyGram International, Inc., a
Delaware corporation (the “Company”), and Pamela H. Patsley who is an employee
of the Company (the “Optionee”).

WHEREAS, in connection with the Optionee’s employment with the Company or one of
its Subsidiaries, the Company desires to grant to the Optionee an option to
purchase shares of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”) on the date hereof pursuant to the terms and conditions of this
Agreement and the Company’s 2005 Omnibus Incentive Plan (the “Plan”);

WHEREAS, the Company’s Board of Directors has determined that it would be to the
advantage, and in the best interest, of the Company and its shareholders to
grant the option provided for herein to the Optionee as an incentive for her
increased efforts during her employment with the Company or one of its
Subsidiaries;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Option.

Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Optionee on the Grant Date, an option to purchase up to
1 million shares of Common Stock at the option price set forth in Section 2 (the
“Option”).

The foregoing award is a Non-qualified Stock Option granted under the Plan,
which is incorporated herein by this reference and made part of this Agreement.
The Option is not an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2. Option Price.

The per share purchase price of the shares subject to the Option shall be the
higher of $1.50 or the Fair Market Value of the Common Stock as of the Grant
Date (the “Option Price”), subject to appropriate adjustment as may be
determined by the Committee from time to time in accordance with Section 9.

1

3. Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on May 12, 2019 (the “Expiration Date”) or
such shorter period as is prescribed in Sections 5 and 6 of this Agreement.
Subject to the provisions of Sections 4, 5 and 6 of this Agreement, 50% of the
Option shall vest and become exercisable based on a time-vesting schedule (the
“Time-Based Option”) and the remaining 50% of the Option shall vest and become
exercisable based on performance-based vesting criteria (the “Performance-Based
Option”).

(a) Time-Based Option: Subject to the Optionee’s continued employment with the
Company or any of its Subsidiaries on the applicable “Time-Vesting Date” set
forth in the table below, or as otherwise set forth in that certain Employment
Agreement, dated as of January 21, 2009, between the Company and Optionee, as
amended (the “Employment Agreement”), the Time-Based-Option shall vest as
follows:

         
Time-Vesting Date
  Percentage Vested
Time-Based Option
 
       
On the first anniversary of the Grant Date
    25 %
 
       
On the second anniversary of the Grant Date
    50 %
 
       
On the third anniversary of the Grant Date
    75 %
 
       
On the fourth anniversary of the Grant Date
    100 %
 
       

Except as set forth in the Employment Agreement, if the Optionee’s employment
with the Company or any of its Subsidiaries is terminated on or prior to the
fourth anniversary of the Grant Date, the unvested portion of the Time-Based
Option shall be forfeited as described in Section 5 hereof.

(b) Performance-Based Option: Subject to the Optionee’s continued employment
with the Company or any of its Subsidiaries on the applicable
Performance-Vesting Date (as defined below), or as otherwise set forth in the
Employment Agreement, the Performance-Based Option shall vest as follows:

(i) 50% of the Performance-Based Option (“Tranche 1 Performance-Based Option”)
shall vest in full (A) so long as the Common Stock trades on a United States
securities exchange or trading market (which, for the purpose of Section 3(b),
shall include an over-the-counter market on the OTC Bulletin Board or Pink
Sheets), on the earlier of (x) the date that the daily closing price of the
Common Stock on the principal United States securities exchange or trading
market on which the Common Stock is traded (the “Applicable Market”) equals or
exceeds two (2) times the Option Price for any period of twenty (20) consecutive
trading days during the five-year period following the Grant Date and (y) if
there is a Change in Control (as defined below) during the five-year period
following the Grant Date, on the date of such Change in Control, in the event
the per share consideration in such Change in Control equals or exceeds two
(2) times the Option Price or (B) in the event the Common Stock does not trade
on a United States securities exchange or trading market (such cessation, a
“Going Private Event”), on the earlier of (x) following a Subsequent Public
Offering (as defined below), the date during the five-year period following the
Grant Date on which the Equity Value (as defined below) of a share of Common
Stock would result in the Investors (as defined below) having value in their
equity securities of the Company (assuming conversion into Common Stock of all
convertible securities then held by the Investors) equal to or exceeding two
(2) times the aggregate amount invested by the Investors in such securities and
(y) if there is a Change in Control during the five-year period following the
Grant Date, on the date of such Change in Control if the aggregate value of the
cash, marketable securities and other consideration received by the Investors
pursuant to such Change in Control, together with any distributions or proceeds
previously received by the Investors, in each case, in connection with the
equity securities of the Company held by the Investors, is equal to or exceeds
two (2) times the aggregate amount invested by the Investors in securities of
the Company (any of such dates, a “2X Performance Vesting Date”); and

(ii) the remaining 50% of the Performance-Based Option (“Tranche 2
Performance-Based Option”) shall vest in full (A) so long as the Common Stock
trades on a United States securities exchange or trading market, on the earlier
of (x) the date that the daily closing price of the Common Stock on the
Applicable Market equals or exceeds three (3) times the Option Price for any
period of twenty (20) consecutive trading days during the five-year period
following the Grant Date and (y) if there is a Change in Control during the
five-year period following the Grant Date, on the date of such Change in
Control, in the event the per share consideration in such Change in Control
equals or exceeds three (3) times the Option Price or (B) in the event of a
Going Private Event, on the earlier of (x) following a Subsequent Public
Offering, the date during the five-year period following the Grant Date on which
the Equity Value of a share of Common Stock would result in the Investors having
value in their equity securities of the Company (assuming conversion into Common
Stock of all convertible securities then held by the Investors) equal to or
exceeding three (3) times the aggregate amount invested by the Investors in such
securities and (y) if there is a Change in Control during the five-year period
following the Grant Date, on the date of such Change in Control if the aggregate
value of the cash, marketable securities and other consideration received by the
Investors pursuant to such Change in Control, together with any distributions or
proceeds previously received by the Investors, in each case, in connection with
the equity securities of the Company held by the Investors, is equal to or
exceeds three (3) times the aggregate amount invested by the Investors in
securities of the Company (any of such dates, a “3X Performance Vesting Date”).
The 2X Performance Vesting Date and the 3X Performance Vesting Date are each
referred to as a “Performance-Vesting Date.”

Notwithstanding anything herein to the contrary, if the 2X Performance Vesting
Date and/or the 3X Performance Vesting Date does not occur on or prior to the
earlier of the fifth anniversary of the Grant Date and a Change in Control
(absent a substitution of the applicable Options), the Tranche 1
Performance-Based Option and/or Tranche 2 Performance-Based Option, as
applicable, shall be forfeited on such earlier date. Except as set forth in
Section 5 hereof, if the Optionee’s employment with the Company is terminated
prior to the 2X Performance Vesting Date and/or the 3X Performance Vesting Date,
the Tranche 1 Performance-Based Option and/or Tranche 2 Performance-Based
Option, as applicable, shall be forfeited, as described in Section 5 hereof.

For purposes hereof, the “Equity Value” shall mean the average daily closing
price of the Common Stock over a consecutive twenty (20) day trading period.

For purposes hereof, “Subsequent Public Offering” shall mean a firm commitment
underwritten public offering of shares of the Company or other event the result
of which is that shares of the Company are tradable on the New York Stock
Exchange, American Stock Exchange, NASDAQ National Market or similar market
system, in each case, after a Going Private Event.

For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

4. Effect of Change in Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions shall apply:

(a) If the Optionee is employed by the Company or any of its Subsidiaries on the
date of a “Change in Control”, or the Optionee is eligible for further vesting
pursuant to the terms of the Employment Agreement, the Committee, in its sole
discretion, may vest immediately prior to the consummation of the Change in
Control all or any portion of the Time-Based Option not previously vested,
unless the Time-Based Option or any such portion thereof shall have been
previously terminated in accordance with the terms of the Plan and this
Agreement.

(b) If at the time of the Change in Control, the per share Fair Market Value of
an Option does not exceed the per share Option Price, then this Option, whether
vested or unvested, shall immediately terminate in full and be of no further
force or effect; and

(c) If at the time of the Change in Control, the per share Fair Market Value of
an Option exceeds the Option Price, then the Committee, in its sole discretion,
may:

(i) provide the Optionee a reasonable amount of time (such period of time to be
determined by the Committee in its sole discretion) to exercise the vested and
unexercised portion of this Option (including any portion that may have vested
pursuant to Section 4(a)) that is outstanding at the time of the Change in
Control and, if not exercised within such period, have this Option terminate in
full and be of no further force or effect with respect to any unexercised
portion of such Option;

(ii) provide for the termination of this Option in exchange for payment to the
Optionee of the excess of (x) the Fair Market Value of the vested portion of the
Option that is outstanding and unexercised at the time of the Change in Control
over (y) the aggregate Option Price for such vested portion of the Option; or

(iii) if the Change in Control involves the merger or consolidation of the
Company with or into another entity, provide for the substitution by the
surviving entity or its direct or indirect parent of awards with substantially
the same terms as this Option in accordance with Section 422 of the Code and
Section 12.2 of the Plan.

(d) Notwithstanding the other provisions of this Section 4, if a Change in
Control occurs, and after giving effect thereto (i) the Common Stock no longer
trades on a United States securities exchange or trading market, and (ii) the
Optionee’s employment under the Employment Agreement either is terminated by the
Company without Cause or is terminated by the Optionee for Good Reason (as those
terms are defined in the Employment Agreement), then the Committee shall
accelerate any portion of the Time-Based Options not previously vested.

(e) For purposes of this Agreement, “Change in Control” shall mean (i) a sale,
transfer or other conveyance or disposition, in any single transaction or series
of transactions, of all or substantially all of the Company’s assets, (ii) the
transfer of more than 50% of the outstanding securities of the Company,
calculated on a fully-diluted basis, to an entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), or (iii) the merger, consolidation reorganization,
recapitalization or share exchange of the Company with another entity, in each
case in clauses (ii) and (iii) above under circumstances in which the holders of
the voting power of the outstanding securities of the Company, as the case may
be, immediately prior to such transaction, hold less than 50% in voting power of
the outstanding securities of the Company or the surviving entity or resulting
entity, as the case may be, immediately following such transaction.

5. Effect of Termination of Employment.

If the Optionee ceases to be employed by the Company or any of its Subsidiaries,
any portion of the Option that was not vested on the date of the Optionee’s
termination of employment and that does not vest pursuant to the terms of the
Employment Agreement shall be forfeited, and any portion of the Time-Based
Option that vests may be exercised until the earlier of (i) the Expiration Date
and (ii) the date that is 6 months after the date of the Optionee’s termination
of employment, and any portion of the Performance-Based Option that vests may be
exercised until the earlier of (i) the Expiration Date and (ii) the date that is
six months after the later of the date of the Optionee’s termination of
employment or the date of any subsequent vesting pursuant to Section 5(d) below,
except that:

(a) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated for Cause (as such term is defined in the Employment Agreement), any
portion of the Option that has not been exercised on the date of the Optionee’s
termination of employment shall be immediately forfeited.

(b) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as such term is defined in the Employment
Agreement), the Option may be exercised until the earlier of (i) the Expiration
Date and (ii) the date that is twelve (12) months after the date of the
Optionee’s termination due to Disability.

(c) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to death, the Option may be exercised by the Optionee’s personal
representative or the administrators of the Optionee’s estate or by any Person
or Persons to whom the Option has been transferred by will or the applicable
laws of descent and distribution until the earlier of (i) the Expiration Date
and (ii) the date that is twelve (12) months after the date of the Optionee’s
death.

Notwithstanding anything to the contrary in (b) or (c)  of this Section 5, if
the date on which the Optionee ceases to be an employee of the Company due to
Disability or death is within six (6) months of the Grant Date of the Option,
and the Optionee is an officer or director of the Company subject to Section
16(b) of the Exchange Act, this Option shall not become fully exercisable until
six (6) months and one day after the Grant Date.

(d) As provided in the Employment Agreement, if the Company terminates the
Optionee’s employment without Cause (as such term is defined in the Employment
Agreement) or the Optionee terminates her employment with Good Reason (as such
term is defined in the Employment Agreement), then (x) the Time-Based Option
will continue to vest through the date 12 months after the date of termination,
and (y) the Performance-Based Option shall vest through any Performance-Vesting
Date that occurs during the 12-month period following the date of termination.
The number of Time-Based Options deemed exercisable upon termination shall be
calculated after giving effect to the acceleration of vesting specified in this
clause (d).

6. Forfeiture and Repayment Provisions. Unless a Change in Control (as defined
above) shall have occurred after the date hereof:

(a)  The right to exercise this Option shall be conditional upon the fact that
the Optionee has read and understood the forfeiture and repayment provisions set
forth in this Section 6, that the Optionee has not engaged in any misconduct or
acts contrary to the Company as described below, and that the Optionee has no
intent to leave employment with the Company or any of its Subsidiaries for the
purpose of engaging in any activity or providing any services which are contrary
to the spirit and intent of the confidentiality, non-competition,
non-solicitation and similar provisions in Sections 9 and 10 of the Employment
Agreement (collectively, the “Covenants”).

(b) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Optionee engages in any conduct agreed to be avoided pursuant
to the Covenants. If, at any time within two (2) years after the date of the
Optionee’s termination of employment with the Company or any of its
Subsidiaries, the Optionee engages in any conduct agreed to be avoided pursuant
to the Covenants, then any gain (without regard to tax effects) realized by the
Optionee from the exercise of this Option, in whole or in part, shall be paid by
the Optionee to the Company. The Optionee consents to the deduction from any
amounts the Company or any of its Subsidiaries owes to the Optionee to the
extent of the amounts the Optionee owes the Company hereunder.

(c) Misconduct.

(i) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Company reasonably determines that during the Optionee’s
employment with the Company or any of its Subsidiaries:

(1) The Optionee knowingly participated in misconduct that causes a misstatement
of the financial statements of the Company or any of its Subsidiaries or
misconduct which represents a material violation of any code of ethics of the
Company applicable to the Optionee or of the Always Honest compliance program or
similar program of the Company; or

(2) The Optionee was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Optionee or by the Always Honest
compliance program or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Optionee or of the Always Honest
compliance program or similar program of the Company.

(ii) If, at any time after the Optionee exercises this Option, in whole or in
part, the Company reasonably determines that the provisions of Section 6(d)
applies to the Optionee, then any gain (without regard to tax effects) realized
by the Optionee from such exercise shall be paid by the Optionee to the Company.
The Optionee consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Optionee to the extent of the amounts the Optionee
owes the Company under this Section 6.

7. Method of Exercising Option; Payment of Option Price; Delivery of Purchased
Shares.

(a) Subject to the terms and conditions of this Agreement, the Optionee may
exercise the Option by following the procedures established by the Company from
time to time. In addition, the Optionee may exercise the Option by written
notice to the Company as provided in Section 10(l) of this Agreement that states
(i) the Optionee’s election to exercise the Option, (ii) the Grant Date of the
Option, (iii) the Option Price of the shares, (iv) the number of shares as to
which the Option is being exercised, (v) the manner of payment and (vi) the
manner of payment for any income tax withholding amount. The notice shall be
signed by the Optionee or the Person or Persons exercising the Option. The
notice shall be accompanied by payment in full of the Option Price for all
shares designated in the notice. To the extent that the Option is exercised
after the Optionee’s death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

(b) Payment of the Option Price shall be made to the Company through one or a
combination of the following methods:

(i) cash, in United States currency (including check, draft, money order or wire
transfer made payable to the Company); or

(ii) delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by the Optionee more than six (6) months prior to the date of
exercise having a Fair Market Value on the date of exercise equal to the Option
Price (only full shares of Common Stock shall be utilized for payment purposes).
The Optionee shall represent and warrant in writing that the Optionee is the
owner of the shares so delivered, free and clear of all liens, encumbrances,
security interests and restrictions, and the Optionee shall duly endorse in
blank all certificates delivered to the Company.

(c) Upon any exercise of the Option, and subject to the payment of the Option
Price under Section 7(b) and of all tax obligations under Section 8, the Company
shall deliver the shares purchased in certificate form or, if the Company so
permits, in book entry form. The certificate(s) shall be registered in the name
of the Optionee, the Optionee’s transferee, or if the Optionee so requests, in
writing at the time of exercise, jointly in the name of the Optionee and another
person with rights of survivorship. If the Optionee dies, the certificate(s)
shall be registered in the name of the person entitled to exercise the Stock
Option in accordance with the Plan.

8. Taxes; Accounting Treatment.

(a) The Optionee acknowledges that the Optionee will consult with her personal
tax adviser regarding the income tax consequences of exercising the Option or
any other matters related to this Agreement. If the Optionee is employed by the
Company or any of its Subsidiaries, in order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Optionee’s sole and absolute responsibility, are withheld or collected from
the Optionee.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee, the Optionee may elect to satisfy any applicable tax
withholding obligations arising from the exercise of the Option by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), or (ii) delivering to the Company shares
of Common Stock acquired by the Optionee more than six (6) months prior to the
date of exercise having a Fair Market Value equal to the amount of such taxes
(only full shares of Common Stock shall be utilized for payment purposes) in
accordance with the provisions set forth in Section 7(b)(ii). The Optionee’s
election must be made on or before the date that the amount of tax to be
withheld is determined.

(c) The Company acknowledges and agrees that for tax and accounting purposes,
the Option will be treated the same as all other non-qualified stock options
issued by the Company that contain substantially the same performance vesting
features.

9. Adjustments.

In the event that the Company engages in a transaction such that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the Option, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Option (including, without limitation, the number and kind of shares
subject to this Option and the Option Price) shall be adjusted as set forth in
Section 4(c) of the Plan.

Upon a Change in Control, the Committee may, in its sole discretion, adjust the
terms of this Option (including, without limitation, the number and kind of
shares subject to this Option and the Option Price) by taking any of the actions
permitted under this Agreement and in accordance with Section 4(c) of the Plan.

10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Optionee’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.

(b) No Rights as a Shareholder. Neither the Optionee nor the Optionee’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option. Except as
expressly provided by the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of any purchased
shares and the delivery of any certificate or certificates for such shares.

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving the Optionee the right to be retained as an employee of the
Company or any of its Subsidiaries. In addition, the Company or any of its
Subsidiaries, as applicable, may at any time dismiss the Optionee from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

(d) Termination of the Plan; No Right to Future Grants. By entering into this
Agreement, the Optionee acknowledges: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
each grant of an option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when the option shall be
granted, the number of shares subject to each option, the Option Price, and the
time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (d) that the Optionee’s participation in the Plan is
voluntary; (e) that the Option is not part of normal and expected compensation
for purposes of calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments; (g) that the right to purchase Common
Stock ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (h) that the
future value of the Option is unknown and cannot be predicted with certainty;
(i) that if the underlying shares do not increase in value, the Option will have
no value; and (j) the foregoing terms and conditions apply in full with respect
to any prior option grants to the Optionee.

(e) Option Not Transferable.

(i)  Except as otherwise provided by the Plan or by the Committee, the Option
shall not be transferable other than by will or by the laws of descent and
distribution and the Option shall be exercisable during the Optionee’s lifetime
only by the Optionee or, if permissible under applicable law, by the Optionee’s
guardian or legal representative. The Option may not be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance of the Option shall be void and unenforceable against
the Company or any Subsidiaries of the Company.

(ii) None of the purchased shares acquired pursuant to the exercise of this
Option shall be assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed of or encumbered, whether voluntarily or by operation
of law, unless such transfer is in compliance with all applicable securities
laws (including, without limitation, the Securities Act of 1933, as amended.

(f) Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

(g) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(h) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

(i) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(j) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(k) Governing Law; Venue; Waiver of Jury Trial.

(i) The internal law, and not the law of conflicts, of the State of Minnesota
will govern all questions concerning the validity, construction and effect of
this Agreement. Any legal action or proceeding with respect this Agreement shall
be brought in the courts of the United States for the Minnesota, and, by
execution and delivery of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts.

(ii) THE COMPANY AND THE OPTIONEE HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS OPTION.

(l) Notices. The Optionee should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

MoneyGram International, Inc.

General Counsel

1550 Utica Avenue South

Minneapolis, MN 55416

(m) Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 9 hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Optionee’s consent, if such action would materially diminish any of the
Optionee’s rights under this Agreement; provided, however, the Company may amend
this Agreement in such manner as it deems necessary to comply with applicable
laws.

(n) Entire Agreement. This Agreement and the Plan and the other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(o) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(p) Optionee Undertaking. The Optionee agrees to take such additional action and
execute such additional documents the Company may deem necessary or advisable to
carry out or effect one or more of the obligations or restrictions imposed
either on the Optionee or upon this Option pursuant to the provisions of this
Agreement.

(q) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement and the Notice may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

* * * * * * * *

By signing below, the Optionee accepts this Option and the terms and conditions
in this Agreement and the Plan.

MONEYGRAM INTERNATIONAL, INC.

By:
Title:


OPTIONEE

Signature:

Print Name: Pamela H. Patsley

2